TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00340-CR







Lawrence Fernandez, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0960076, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM


	The district court found appellant guilty of assault on a peace officer and assessed
punishment at imprisonment for two years.  Tex. Penal Code Ann. § 22.01 (West 1994 & Supp. 1996). 
Appellant's court-appointed attorney filed a brief in which he concludes that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing a contention that counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  The evidence is sufficient to prove appellant's guilt, contrary to the contention advanced in
the arguable point of error.

	The judgment erroneously recites that appellant was convicted of aggravated assault on a
peace officer, a second degree felony.  The judgment is reformed to reflect a conviction for assault on a
peace officer, a third degree felony.

	As reformed, the judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Reformed and Affirmed

Filed:   September 11, 1996

Do Not Publish